IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                          __________________

                              No. 96-40187
                          Conference Calendar
                           __________________


WAYNE P. WEAMS,

                                       Plaintiff-Appellant,

versus

PHIL BURKHALTER; CHAMBER COUNTY
SHERIFF'S DEPARTMENT,

                                       Defendants-Appellees.



                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. G-95-CV-138
                        - - - - - - - - - -
                           June 26, 1996
Before HIGGINBOTHAM, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Wayne Weams, #688726, appeals from the district court's

dismissal as frivolous pursuant to 28 U.S.C. § 1915(d) of his

civil rights complaint.    Weams contends that he stated a valid

Eighth Amendment violation for denial of adequate medical care.

He has abandoned his claim concerning the absence of shower mats

by failing to brief it.     See Yohey v. Collins, 985 F.2d 222, 225


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 96-40187
                                -2-

(5th Cir. 1993).   We have reviewed the record and Weams' brief

and AFFIRM the order of dismissal for essentially the reasons

adopted by the district court.   See Weams v. Burkhalter et al.,

No. G-95-CV-138 (S.D. Tex. Feb. 26, 1996).   Weams is WARNED that

the filing of frivolous appeals in the future will result in the

imposition of sanctions.

     AFFIRMED; SANCTIONS WARNING ISSUED.